DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 3 and 4; therefore only claims 1-2 and 5-6 remain for this Office Action.

Allowable Subject Matter
Claims 1-2 and 5-6 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna comprising: dielectric substrate including a recess; a conductive ground layer bonded to the dielectric substrate so as to cover the recess, the conductive ground layer including a slot that is arranged on an inner side with respect to the recess; a dielectric layer bonded to the conductive ground layer on a side opposite to the dielectric substrate with respect to the conductive ground layer; an antenna element formed on a bottom of the recess at position facing the slot; and a feed line formed on a side opposite to the conductive ground layer with respect to the dielectric layer, the feed line configured to be electromagnetically coupled to the antenna element via the slot, wherein the antenna element comprises a plurality of antenna elements, the plurality of antenna elements being aligned at intervals, the slot comprises a plurality of slots, the plurality of slots being aligned at intervals, the antenna elements face the slots, respectively, the number of the antenna elements is an even number, the number of the slots is an even number, and the feed line branches at a point between the slots adjacent to each other that are positioned in the center of a row of the slots, the feed line having branch portions that extend 2Application No.: 17/040,581Docket No.: P200844US00 from the point of branch until the branch portions cross the slots at both ends of the row of the slots in plan view, respectively, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2 and 5-6 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844